PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/508,927
Filing Date: 5 Mar 2017
Appellant(s): Open Water Power, Inc.



__________________
Robert S. Blasi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Ground 1: Claims 1-5, 9-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatent over Brown (US Patent 3,573,103) in view of Brozell et al. (US 2013/0146521) and further in view of Horiba et al. (US Patent 4,493,878).
Ground 2: Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Brown as applied to claim 1 above, and further in view of Bernstein (US Patent 3,708,344).
(2) Response to Argument
Ground 1: Ground 1: Claims 1-5, 9-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatent over Brown (US Patent 3,573,103) in view of Brozell et al. (US 2013/0146521) and further in view of Horiba et al. (US Patent 4,493,878).
A) Appellant argues that Brown does not disclose a housing configured to be submerged in the external environment as claimed because the definition of “submerged” is “covered with water” according to American Heritage Dictionary at https://www.ahdictionary.com/word/search.html?q=submerged. See page 11 and first few paragraphs of page 12 of the Appeal Brief.
Appellant cites pages 3-4 of the Office action 9/16/2021 that Brown’s fuel cell is adopted for used in undersea vessels with the citation omitted, and emphasizes the position of the Examiner that the housing (or the enclosed area) including the manifold (16) is configured to be submerged in the external environment (or sea water).
Since the office action clarifies the enclosed area including the manifold (16) corresponds to the claimed housing, Appellant assumes that the Examiner introduces the manifold (16) into the rejection because the claim is that the manifold (16) is submerged and thus the housing (10) is submerged although the Office Action is unclear on this point. 
Based on Appellant’s own assumption, Appellant concludes that it is clear and reversible error for the Examiner to redefine the term used in a prior art reference. 
Appellant then points to housing (10), which is not the Examiner’s position for the claimed housing, because Brown clearly states that “the numeral 10 indicates a housing for a battery or cell system” at col. 2, ln. 9-10 and “the housing is mounted within an opening 11 formed in the hull 12 of a submerged vessel” at col. 2, ln. 11-13 and “sea water intake opening and conduit 14 communicates the opening to a manifold 16” at col. 2 ln. 13-15. Based on these citations, Appellant then concludes that most of housing 10 is behind the hull 12 and thus most of housing 10 is not “covered with water” and therefore the housing 10 is not “submerged”, even though the reference explicitly describes the vessel including the fuel cell system therein is submerged in the citations.
Appellant goes on and alleges that the Examiner’s rejection, which contradicts the plain and ordinary meaning of the term “submerged” and the explicit teachings of the Brown reference, is clearly erroneous and should be reversed. See pages 12-13 of Appeal Brief.

Appellant’s arguments are not persuasive for the following reasons:
First of all, the housing (10) described by Brown is not the Examiner’s position of a housing corresponding to Appellant’s claimed housing. As explained in the Office Action 9/16/2021, the enclosed area including manifold (16) corresponds to the claimed housing as shown in Fig. 1 below:

    PNG
    media_image2.png
    497
    774
    media_image2.png
    Greyscale

In other words, it is the position of the Examiner that only a portion of the housing (10) of Brown, or the enclosed area including the manifold (16), corresponds to Appellant’s claimed housing (102, see fig. 1A of Appellant’s disclosure) since Appellant explicitly defines the housing (102) is a portion of the common containment structure (128, see Fig. 1A of Appellant’s disclosure).
Secondly, Brown explicitly states “the fuel cell of this invention is uniquely adapted for use in undersea vessels and similar environments where a ready supply of sea water … is available” in the very first paragraph, or col. 1, lines 20-23; “an important objective of this invention is to provide a fuel cell for submerged vessels” in col. 1, lines 42-43; and “the numeral 10 indicates a housing for a battery or cell system. The housing is mounted within an opening 11 formed in the hull 12 of a submerged vessel” in col. 2, lines 11-12 (emphasis added). If a vessel is submerged or undersea, the fuel cell (system) or battery in such vessel must be submerged and undersea. In other words, the entire Fig. 1 (or fuel cell system/battery) of Brown is adapted for use in undersea vessels and submerged vessels, such that the housing (10) as well as a portion of the housing (10) - which corresponds to Appellant’s claimed housing -  of the fuel cell system/battery of Brown must be submerged and undersea with the vessel, or is configured to be submerged in the external environment such as sea water, because the fuel cell system/battery of Brown uses sea water to operate. Not only Brown uses the term “submerged” as Appellant, but also emphasizes, e.g. using the term “uniquely” and “important objective” that the fuel cell is for use in undersea vessels or submerged vessels. 
Appellant has not provided any subjective evidence that a submerged vessel or undersea vessel would have a housing of the fuel cell system/battery in(side) such submerged vessel or undersea vessel to be not submerged; nor any subjective evidence that the fuel cell system/battery of Brown cannot be used undersea or being submerged in the sea water such that the housing (10) or the enclosed area portion including the manifold (16) is not submerged and undersea, when Brown explicitly emphasizes the fuel cell system/battery is for use in undersea vessels or submerged vessels to utilize the sea water in order to operate.  
Appellant’s conclusion of “most of the housing 10 is not submerged” or cover with water appears to be arguments of counsel, which cannot take the place of factually supported objective evidence. 

B) Appellant argues that Bronzell is not an analogous reference for an obviousness rejection.
Appellant concludes that Bronzell is clearly not analogous art because Bronzell concerns “self-assembled surfactant structures” in the title, and the Office Action makes no attempt to explain how Bronzell is “from the same field of endeavor” or “reasonably pertinent” to the problem of injecting water into electrochemical system. See page 14 of Appeal Brief.
The examiner replies that just because Bronzell does not include the term “fuel cell” in the title as Brown and Horiba that does not mean Bronzell does not concern a fuel cell and is not an analogous art. 
Brown teaches using a filter, e.g. 18 in fig. 1. Brown does not explicitly disclose the filter to be an osmotic medium.
Bronzell is relied upon for teaching osmotic medium such as forward osmosis filter/ membrane or reverse osmosis filter/membrane are among others to be used as a filter (see [0102]).
 It would have been obvious to one skilled in the art at the time of the invention was made to modify the apparatus of Brown by using osmotic medium such as forward osmosis filter/membrane or reverse osmosis filter/membrane as taught by Bronzell for the filter (18) of Brown, because such modification would involve nothing more than use of known material, or filter material, for its intended use, e.g. filtering, in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Bronzell discloses “the present invention comprises a membrane” (see paragraph [0012]), “the present invention is forward osmosis membrane” (see paragraph [0014]), “the present invention is a device for performing separation” (see paragraph [0015]), Bronzell explicitly shows the membrane used in an electrochemical cell such as fuel cell in Fig. 33 (see [0056] and [0191]), and fuel cells and other electrochemical cells are among devices performing separation (see [0135], [0185-0195]). It is noted the term “fuel cell” is mentioned throughout the disclosure of Bronzell, more particularly in paragraphs [0009], [0132], [0135], [0159], [0172], [0185], [0187-0188], [0191], [0195].
As such, in response to applicant's argument that Bronzell is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, not only Bronzell in the field of Appellant’s endeavor, e.g. apparatus/device including electrochemical cell such as fuel cell, but also reasonably pertinent to a particular problem, e.g. using osmosis membrane or osmotic medium, to filter/separate material in a device/apparatus including electrochemical cell.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/THANH TRUC TRINH/Primary Examiner, Art Unit 1726     



                                                                                                                                                                                                   
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726       

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700            
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.